UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ANTHONY RIVERA,
Plaintiff,

v. Civil Action No. 1:15-cv-01065

JPMORGAN CHASE BANK, N.A.,
Defendant.

VVVVVVVVV

MEMORANDUM OPINION

In this case, plaintiff, Anthony Rivera, brought an action pro se against JPMorgan Chase
Bank (“Chase”) for damages and injunctive relief, alleging two violations of the Fair Credit
Reporting Act (“FCRA”), 15 USC. §§ l68ls-2(a) and 16815-2(b), and common law
defamation. Compl. 7—10. On October 26, 2015, this Court granted Chase’s motion to dismiss
because the plaintiff s FCRA claims were time-barred and because the plaintiff” s defamation
claim was preempted. ECF No. 10.

This matter is now before the Court on the plaintiff s Motion to Alter or Amend [12]

For the following reasons and after consideration of the parties’ brieﬁng and relevant

legal standards, in a separate order to issue this date, the plaintiff’s motion to alter or amend will
be DENIED.
I. BACKGROUND
In opposition to the defendant’s motion to dismiss (ECF No. 4),1 the plaintiff argued that
his FCRA claims were not time-barred under 15 U.S.C. § 1681p because “the statute of

limitations does not commence from the date that the inaccurate information was discovered ”

 

1 The Court will only provide factual and procedural background necessary for consideration of
the current motion.

ECF No. 8, ll 3. Rather, according to the plaintiff, “a furnisher, such as Chase, is not liable under
the F CRA until the consumer disputes the information with a credit reporting agency.” Id. 1] 1.
The plaintiff cited two nonbinding~and ultimately irrelevant—cases in support of this
argument: Allsar-E/ v. Barclay Bank Del., No. PJM 12—0082, 2012 WL 3137151, at *3 (D. Md.
July 31, 2012) (setting forth requirements for bringing a claim under § l681s-2), and Aviles v.
Equifax, 521 F. Supp 2d 519, 525 (ED. Va. 2007) (standing for the proposition that liability
attaches under the FCRA when a furnisher fails to conduct a reasonable investigation). Id. 1] 2.

The Court rejected this argument by the plaintiff and asserted that “the moment when
liability attaches and the moment when the state of limitations period accrues are distinct issues.”
ECF No. 10, at 6. Subsequently, the Court ruled that the plaintiff’ s FCRA claims were barred by
the statute of limitations speciﬁed in 15 U.S.C. § 1681p because they were brought later than
“two years after the date when the plaintiff discovered the violation.” I’d; see 15 U.S.C. § 1681p
(stating that a claim under the FCRA must be brought “not later than the earlier of (1) 2 years
after the date of discovery by the plaintiff of the violation that is the basis for such liability; or
(2) 5 years after the date on which the violation that is the basis for such liability occurs”).

Plaintiff now contends that the Court’s decision to dismiss his F CRA claims was “done in
clear error of the law,” once again arguing that his claims were not time—barred by the F CRA.
ECF No. 12, at 1. He asserts in his motion to amend, however, that “plaintiff cannot enforce
§ 1681s-2(a) and therefore his Complaint is not seeking a judgment pursuant to § 16815-2(a).”
1d. at 2. And yet, the plaintiff’ s first cause of action in his complaint claimed “Willful Failure to
Reasonably Reinvestigate in Violation of 15 U.S.C. § 16815-2(a).” Comp]. 7.

After arguing that he only states a claim under § l681s-2(b), the plaintiff then contends

that the statute of limitations for this claim did not accrue until after he disputed the debt in

January 2015. See ECF No. 12, at 3—4 (“Because the Plaintiff discovered [Chase’s] investigation
was unreasonable no earlier than January 2015, the statute of limitations period could not have
commenced before January 2015.”). According to the plaintiff, with respect to § 1681s—2(b)
claims, it is “not inaccurate reporting, but ‘failure to conduct a reasonable investigation’ that
determines when the statute of limitations commences.” Id. at 5.

Plaintiff further argues that “a furnisher is liable for each and every violation of the Act,”
so the statute of limitations for the plaintiff’ 5 § 168ls-2(b) claim commenced when he
discovered that Chase failed to use reasonable investigation practices upon notification of a
dispute. 1d. at 3—4 Thus, the plaintiff now asserts that the statute of limitations period accrues at
different times for § 16813-2(a) claims and § 1681 s—2(b) claims, a contention he did not make in
his opposition to Chase’s motion to dismiss, See ECF No. 8, at 1—2 (arguing that the statute of
limitations for his FCRA claims commenced when he disputed the alleged inaccurate reporting
because that is when liability attaches under the F CRA).

In support of this new argument, the plaintiff cites two unpublished, nonbinding cases
that allegedly conﬁrm his interpretation of § 1681 p in connection with § l681s-2(b). See ECF
No. 12, at 3—4 (citing Broccuro v. :xperian, 2008 US Dist. LEXIS 37079 (ED. Va. May 6,

2008); Drew v. Equi/ax Info. Servs., LLC, 2009 US. Dist LEXIS 18965 (ND. Cal. Mar. 5,

2009)).

As correctly noted by Chase in opposition to the plaintiff” s motion to alter or amend, US.
District Courts have ruled differently on this specific matter, and the District of Columbia Court
of Appeals has not addressed the issue, See ECF No, 13, at 3—4 (citing Bittick v. Experian Info.

5015., Inc, 419 F, Supp. 2d 917, 919 (ND. Tex. 2006) (stating that such a reading of

15 U.S.C. § 1681p “would allow plaintiffs to indeﬁnitely extend the limitations period by simply
sending another complaint letter to the credit reporting agency”); Blackwell v. Capital One Bank,
No. 606CV066, 2008 U S. Dist. LEXIS 23339, at *7 (SD. Ga. Mar. 25, 2008) (following
Blltick)).

1]. LEGAL STANDARD

District courts have “substantial discretion in ruling on motions for reconsideration”
pursuant to Federal Rule of Civil Procedure 59(e),2 Black v. T omlinson, 235 F RD. 532, 533
(D.D.C. 2006), and courts must apply a “stringent” standard when evaluating these motions.
Ciralsky v. CIA, 355 F.3d 661, 673 (DC. Cir. 2004). Courts should not grant a motion to alter or
amend under Rule 59(e) unless one of three circumstances exist: (1) an “intervening change of
controlling law,” (2) “the availability of new evidence,” or (3) “the need to correct a clear error
or prevent manifest injustice.” Firestone v. Firestone, 76 F .3d 1205, 1280 (DC. Cir. 1996)
(quoting Nat’l Trust v. Dep ‘I ofSIaie, 834 F. Supp. 453, 455 (D.D.C. 1993)).

Rule 59(e) does not provide a vehicle “to relitigate old matters, or to raise new arguments
or present evidence that could have been raised prior to the entry of judgment.” Exxon Shipping
(’0. v. Baker, 554 US. 471, 485 n5 (2008). Motions to amend judgments under Rule 59(e) are
disfavored and should be granted only in extraordinary circumstances. Liberty Prop. Trust v.
Republic Props. Corp, 570 F. Supp. 2d 95, 97—98 (D.D.C. 2008); see also Firestone, 76 F.3d at
1208 (stating that granting Rule 59(e) motions is “unusual”).

III. APPLICATION

2 Though the plaintiff does not speciﬁcally cite to Federal Rule of Civil Procedure 59(e), the
Court assumes that this is the rule upon which he bases his motion. See ECF No. 12, at 1 (citing
Firestone v. Firestone, 76 F .3d 1205, 1280 (DC. Cir. 1996) and Solomon v. Univ. of S. Cal, 255
FRD. 303, 304 (D.D.C.), which address Rule 59(e) motions).

4

Though the plaintiff in this case argues that “[t]he Court’s basis for granting the motion
to dismiss was done in clear error of the law,” he has not demonstrated why the Court’s
judgment was committed in “clear error.” ECF No. 12, at 1. The plaintiff strictly bases his
argument for reconsideration on nonbinding cases, which were decided years in advance of his
original complaint. He does not explain why he could not have made his current argument in
opposition to the defendant’s motion to dismiss Thus, the plaintiff appears to be attempting to
use Rule 59(e) as a means to offer new arguments that could have been raised prior to the
Court’s judgment.

Furthermore, presentation of merely persuasive cases neither adequately demonstrates to
the Court that it committed “clear error” in its decision to dismiss the plaintiff” 5 claims, nor does
it indicate “extreme circumstances” warranting alteration or amendment of the Court’s judgment.
These cases are not binding on the Court, and their holdings do not establish a clear error
committed by this Court that must be corrected. Additionally, the plaintiff has not offered any
other bases for reconsideration of the judgment, such as a change of controlling law.
Consequently, the plaintiff has not met the “stringent” standard of Rule 59(6), and the Court
cannot grant his motion to alter or amend
IV. CONCLUSION

For the foregoing reasons, the plaintiffs motion to alter or amend will be DENIED.

A separate order consistent with this Memorandum Opinion shall issue this date.

a gﬁgugyza;

ROYC C. LAMBERTH
United States District Judge

 

/
DATE: /2%“’5

w